Citation Nr: 0202069	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from July 1974 to 
June 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
seeking entitlement to service connection for hypertension 
and depression as secondary to a low back disability.

Although the claim for an increased rating for the veteran's 
low back strain with a herniated disc from 40 percent had 
been in appellate status, by rating decision dated June 2001, 
the RO increased the veteran's rating for his low back to 60 
percent.  In an August 2001 statement, the veteran expressed 
satisfaction with this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's hypertension is proximately due to her low 
back disability.  

3.  The veteran's depression is proximately due to her low 
back disability.  









CONCLUSIONS OF LAW

1.  The veteran's hypertension is the result of the service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).  

2. The veteran's major depression is the result of the 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310  (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In an August 1996 rating action, the RO granted service 
connection for a back condition.  

In her January 1998 Notice of Disagreement, the veteran wrote 
that the only time she had high blood pressure was when she 
had severe pain in her back.  She wrote that she stayed 
depressed because of the pain in her back.  

The veteran underwent a VA cardiovascular examination in 
November 1998.  Under assessment, the examiner wrote 
hypertension noted with acute pain syndrome.  The examiner 
stated that it was likely that all pathology referable to the 
spine resulted from her service-connected injury.  It was 
noted that although the veteran did not have baseline 
hypertension, she had been effectively rendered this 
diagnosis due to projected periods of pain culminating in 
pain syndrome 90 percent of the time, culminating in blood 
pressure elevations 90 percent of the time, which may in and 
of itself require treatment, which would be a secondary 
condition to lumbar disease.  

In a November 1998 VA examination, the examiner diagnosed the 
veteran with major depressive disorder, recurrent.  The 
examiner stated that the psychiatric progress notes only 
referred to the veteran's degenerative joint disease and a 
bulging or herniated disc, and noted that there was no clear 
mention of a chronic low back strain in the progress notes.  
Because of this finding, the examiner stated that there was 
no clear evidence that the veteran's service-connected 
chronic low back strain was aggravating her chronic 
depressive disorder.  

The veteran underwent a VA examination in February 1999 for 
hypertension.  Under diagnosis, the examiner wrote 
accelerated hypertension secondary to reaction from severe 
back pain.  The examiner wrote that the veteran did not need 
antihypertensive drugs, but might need a muscle relaxant and 
some pain medication to prevent her blood pressure from being 
elevated secondary to attacks of severe back pain.  The 
examiner wrote that otherwise, hypertension was normal when 
the veteran was not in pain.  

In a June 2001 decision, the RO increased the rating for the 
veteran's low back strain with herniated disc from 40 to 60 
percent disabling.  

The veteran underwent a psychiatric examination at the Whelan 
Medical Clinic in July 2001.  Under diagnosis, the examiner 
wrote reactive depression, brought about by constant and 
intractable pain to her low back, as well as overall 
disability secondary to her service-connected back injury.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate the claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
her claim.  She has been examined by the VA in connection 
with her claim and has not identified any additional, 
relevant evidence that has not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475 (codified at 38 U.S.C.A. § 
5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. § 3.159).  
Therefore, the case will not be remanded for further 
development.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § § 1110, 1131 (West 1991 & Supp. 2001).  

Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2001).

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

Regarding the veteran's claim for service connection for a 
psychiatric disability, she claims that her psychiatric 
disability is due to her service-connected low back 
disability.  There are two different medical opinions 
addressing this question.  At the veteran's November 1998 VA 
examination, the examiner commented that there was no clear 
evidence that the veteran's service-connected low back strain 
was aggravating her chronic depressive disorder.  However, at 
the veteran's more recent examination in July 2001 at the 
Whelan Clinic, the examiner wrote that the veteran's reactive 
depression was brought about by constant and intractable pain 
to her low back.  

Both opinions discuss the veteran's psychiatric history.  The 
primary difference between the two opinions is that the 
opinion from the Whelan Clinic was rendered over two and half 
years after the VA opinion.  Since the veteran's low back 
condition has gotten worse during this time (low back 
disability increased from 40 percent to 60 percent in June 
2001), more weight is given to the most recent opinion.  At 
the very least, the disputing opinions represent an 
approximate balance of positive and negative evidence 
regarding the veteran's claim.  As the benefit of the doubt 
is to be given to the veteran in these circumstances, service 
connection is warranted for major depression.  38 U.S.C.A. 
§ 5107 (b) (West 1991 & Supp. 2001).  

The veteran also claims that her hypertension is due to her 
service-connected low back disability.  There are two 
opinions regarding this question also.  In November 1998, the 
VA examiner wrote that the veteran did not have baseline 
hypertension.  However, at the veteran's February 1999 VA 
examination, the examiner wrote that the veteran had 
accelerated hypertension secondary to reaction for severe 
back pain.  Although the definition of "accelerated 
hypertension" is not completely clear, granting the veteran 
the benefit of the doubt, it is determined that this 
represents a diagnosis of hypertension.  Inasmuch as the 
examiner stated that the hypertension was a result of the 
veteran's low back disability, service connection is 
warranted for hypertension.  38 U.S.C.A. § 5107 (b) (West 
1991 & Supp. 2001).  


ORDER

Entitlement to service connection for depression is granted.

Entitlement to service connection for hypertension is 
granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

